Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10 August 2022 has been entered. Claims 1-12 and 14-20 are pending. Applicant's amendments have overcome the rejection of claims 1-20 under 35 USC 112(a) previously set forth in the Non-Final Office Action mailed 11 May 2022.
Additionally, the terminal disclaimer filed on 10 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,770,836; U.S. Patent No. 10,322,517; U.S. Patent No. 10,850,407; U.S. Patent No. 11,014,253; or Application Number 17/235,398 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer has overcome the double patenting rejections previously set forth in the Non-Final Office Action mailed 11 May 2022. 
Claim Interpretation
As set forth in paragraph 22 of the present specification, positional terms such as upper, lower, forward, and rearward are interpreted with respect to an apparatus oriented as shown in Fig. 1 of the present drawings.
Response to Arguments
Applicant’s arguments, beginning at page 8 of the Remarks filed 10 August 2022, with respect to the rejection of claims 1-2 as being anticipated by Oster have been fully considered and are persuasive. The examiner agrees that Oster fails to disclose that its upper blade “further comprises a depending surface in the upper blade that is offset from and faces away from the edge of the upper blade, the depending surface interfacing against the spring retainer to guide the upper blade over the spring retainer”, which feature is now required by claim 1, as can be seen from Fig. 3 of Oster. Therefore, the rejection of claims  1-2 as being anticipated by Oster has been withdrawn. 
Applicant’s arguments, beginning at page 9 of the Remarks filed 10 August 2022, with respect to the rejection of claims 1, 2, 7-12, and 15-20 as being unpatentable over Walton in view of Oster have been fully considered and are persuasive. The examiner agrees that neither of Walton and Oster discloses an upper blade that “further comprises a depending surface in the upper blade that is offset from and faces away from the edge of the upper blade, the depending surface interfacing against the spring retainer to guide the upper blade over the spring retainer”, which feature is now required by claim 1. Since neither of Walton and Oster discloses an upper blade having a depending surface that interfaces against a spring retainer, the combination of Walton as modified by Oster fails to disclose this feature. Therefore, the rejection of claims  1, 2, 7-12, and 15-20 as being unpatentable over Walton in view of Oster has been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: In addition to the record of prosecution as a whole, including the present claims distinguishing over Oster and Walton in view of Oster as discussed above, the following references are pertinent:
US Pat. No. 2,790,236 to Andis fails to disclose a spring retainer that retains a spring “against the lower blade” as required by claims 1, 11, and 19. There is no known teaching, suggestion, or motivation to modify Andis to include this feature. Indeed, in Andis, the spring is part of the drive for the upper blade, and therefore it is unclear how Andis could be modified so that its spring is retained against the lower blade.
US Pat. No. 3,747,212 to Krayl has similar failings to Oster. In particular the spring retainer of Krayl does not contact the upper blade, so Krayl fails to disclose that its upper blade “further comprises a depending surface in the upper blade that is offset from and faces away from the edge of the upper blade, the depending surface interfacing against the spring retainer to guide the upper blade over the spring retainer.
US Pub. No. 2011/0265331 A1 to Moseman is an example of a reference having a guide (element ‘10’) between the upper and lower blades. However, the guide 10 of Moseman is not a spring retainer that retains a spring against the lower blade, which feature is required by claims 1, 11, and 19. US Pub. No. 2014/0259689 A1 to Lau and US Pub. No. 2014/0338199 A1 to Erickson are additional examples of blade assemblies that each have a guide, but where the guide does not retain a spring against the lower blade. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724